   Case 3:21-cv-01034-D Document 24 Filed 08/23/21               Page 1 of 3 PageID 248



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

CONECSUS, LLC,                               §
                                             §
                      Plaintiff,             §
                                             §       Civil Action No. 3:21-CV-1034-D
VS.                                          §
                                             §
FILTER TECHNOLOGY, LTD.,                     §
                                             §
                      Defendant.             §

                                   MEMORANDUM OPINION
                                       AND ORDER

       Plaintiff Conecsus, LLC (“Conecsus”) moves the court to reconsider its order granting

Filter Technology, Ltd.’s (“FTL’s”) motion to transfer venue and for leave to file response.

Because the court lacks the authority or jurisdiction to grant the motion, the motion is denied.

                                                 I

       This is a removed action filed by Conecsus against FTL. On July 9, 2021, relying on

a forum-selection clause, FTL filed a motion to transfer venue to the District of Oregon.

Conecsus’ response was due on July 30, 2021, see N.D. Tex. Civ. R. 7.1(e), but it did not

respond. On August 17, 2021, several weeks after the response deadline, the court granted

FTL’s motion. Conecsus filed the instant motion for reconsideration the same day.

       The court docket reflects this entry, dated August 17, 2021, immediately following

the docketing of the transfer order:
   Case 3:21-cv-01034-D Document 24 Filed 08/23/21              Page 2 of 3 PageID 249



              Interdistrict Transfer to the United States District Court for the
              District of Oregon; notice sent via email. All documents
              available electronically. If receiving court cannot upload,
              documents are available from PACER (record does not contain
              restricted documents). Counsel advised to file future documents
              in District of Oregon. (ygl) (Entered: 08/17/2021)

ECF (unnumbered entry between 18 and 19) (emphasis in original).

       The docket then shows that, on August 17, 2021, Conecsus filed the instant motion

for reconsideration, docketed as ECF 19.

       The final pertinent entry on the docket follows the filing of Conecsus’ motion for

reconsideration and shows:

              Case transferred from NDTX has been opened in District of
              Oregon as case number 3:21-cv-01218. (mjr) (Entered:
              08/17/2021)

ECF (unnumbered entry between 19 and 20).

       The foregoing docket entries reflect that, before Conecsus filed its motion for

reconsideration, the clerk of this court had already transferred this case to the District of

Oregon. And on the same day that the transfer was effected, the new case in the District of

Oregon was opened and assigned a case number.

                                              II

       When a case is transferred to a transferee district court, the transferor court loses all

jurisdiction over the case. See, e.g., Auto. Body Parts Ass’n v. Ford Global Techs., LLC,

2015 WL 1517524, at *1 (E.D. Tex. Apr. 2, 2015) (quoting Schwartz v. Curtis, 2008 WL

4467560, at *1 (S.D. Tex. Oct. 2, 2008)). “The date the papers in the transferred case are


                                             -2-
   Case 3:21-cv-01034-D Document 24 Filed 08/23/21               Page 3 of 3 PageID 250



docketed in the transferee court ... forms the effective date that jurisdiction in the transferor

court is terminated.” Id. (quoting Chrysler Credit Corp. v. Country Chrysler, Inc., 928 F.2d

1509, 1517 (10th Cir. 1991) (internal citations omitted); accord Bustos v. Dennis, 2017 WL

1944165, at *3 (W.D. Tex. May 8, 2017) (dismissing motion to amend findings and

reconsider ruling on transfer for lack of jurisdiction where case was transferred and docketed

in the transferee court (the District of Nevada) before the plaintiff took any action with

respect to the court’s transfer decision). See generally In re Sw. Mobile Homes, Inc., 317

F.2d 65 (5th Cir. 1963) (per curiam) (holding that district court lost jurisdiction once transfer

was complete).

       In this case, the date the papers were docketed in the transferee court is August 17,

2021. The District of Oregon opened its case on that date and assigned it a case number. It

was on that date that jurisdiction in this case (i.e., the transferor court) was terminated. Not

that it matters, but the case was also transferred to the District of Oregon before Conecsus

filed its motion for reconsideration.

       Because this court does not have the authority or jurisdiction to grant Conecsus’

August 17, 2021 motion for reconsideration of order granting defendant’s motion to transfer

venue and for leave to file response, the motion is denied.

       SO ORDERED.

       August 23, 2021.

                                            _________________________________
                                            SIDNEY A. FITZWATER
                                            SENIOR JUDGE

                                              -3-
